1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GIGI ARIEL FAIRCHILD-LITTLEFIELD,                )   Case No.: 1:19-cv-00660-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                            RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     KYLE NIKI COX SHAFFER, et al.,
                                                      )   FINDINGS AND RECOMMENDATION
15                                                    )   RECOMMENDING DISMISSAL OF ACTION AS
                    Defendants.                       )   DUPLICATIVE AND DENYING APPLICATION
16                                                    )   TO PROCEED IN FORMA PAUPERIS
                                                      )
17                                                    )   [ECF Nos. 1, 2]

18          Plaintiff Gigi Ariel Fairchild-Littlefield is appearing pro se in this civil rights action pursuant
19   to 42 U.S.C. § 1983. Plaintiff filed the instant complaint on May 15, 2019. The matter was referred to
20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21                                                        I.
22                                         SCREENING STANDARD
23          The Court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
25   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
26   “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[]
27   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
28   ///
                                                          1
1    A complaint must contain “a short and plain statement of the claim showing that the pleader is entitled

2    to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare

3    recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

4    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

5    (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated in the

6    deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

7           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

8    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

9    (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible,

10   which requires sufficient factual detail to allow the Court to reasonably infer that each named

11   defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,

12   572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not

13   sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying

14   the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

15                                                        II.

16                                       COMPLAINT ALLEGATIONS

17          Plaintiff seeks injunctive relief and claims she is falsely imprisoned based on an illegal

18   conviction in the County of Riverside.

19                                                       III.

20                                                 DISCUSSION

21          The issues in this case are identical and against the same defendants as those raised in a

22   complaint Plaintiff filed in this Court on April 17, 2019, in case 1:19-cv-00499-JDP (PC), Fairchild-

23   Littlefield v. Shaffer, et al. In fact, both complaints are self-dated by Plaintiff on March 30, 2019.

24          “After weighing the equities of the case, the district court may exercise its discretion to dismiss

25   a duplicative later-filed action, to stay that action pending resolution of the previously filed action, to

26   enjoin the parties from proceeding with it, or to consolidate both actions.” Adams v. California Dept.

27   of Health Services, 487 F.3d 684, 688 (9th Cir. 2007). “Plaintiffs generally have ‘no right to maintain

28   two separate actions involving the same subject matter at the same time in the same court and against

                                                           2
1    the same defendant.’” Id. (quoting Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977) (en banc).

2    “[A] suit is duplicative if the claims, parties, and available relief do not significantly differ between the

3    two actions.” Adams, 487 F.3d at 689.

4             Plaintiff’s complaint filed in this action is a verbatim copy of the complaint filed in 1:19-cv-

5    00499-JDP (PC). Therefore, the Court finds after weighing the equities of the case, this action should

6    be dismissed as duplicative of the complaint in 1:19-cv-00499-JDP (PC), Fairchild-Littlefield v. Shaffer

7    et al.

8             Along with his complaint, Plaintiff submitted an application to proceed without prepayment of

9    fees. District courts “may authorize the commencement . . . of any suit, action or proceeding, civil or

10   criminal . . . without prepayment of fees or security therefor, by a person who submits an affidavit that

11   includes a statement of all assets such [person] possess that the person is unable to pay such fees or give

12   security therefor.” 28 U.S.C. § 1915(a)(1). If a plaintiff proceeds through § 1915, a district court “shall

13   dismiss the case at any time if the court determines that . . . the action . . . fails to state a claim on which

14   relief may be granted . . . .” 28 U.S.C. § 1915(e)(2)(B)(ii). For purposes of § 1915(e)(2)(B)(ii), the same

15   standard for a Rule 12(b)(6) motion is utilized – the complaint must contain sufficient factual matter,

16   accepted as true, to state a claim that is plausible on its face.” Rosati v. Igbinoso, 791 F.3d 1037, 1039

17   (9th Cir. 2015).

18            “A district court may deny leave to proceed in forma pauperis at the outset if it appears from the

19   face of the proposed complaint that the action is frivolous or without merit.” Minetti v. Port of Seattle,

20   152 F.3d 1113, 1115 (9th Cir. 1998); Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th Cir.

21   1987). However, the “denial of leave to proceed in forma pauperis is an abuse of discretion unless the

22   district court first provides a plaintiff leave to amend the complaint or finds that amendment would be

23   futile.” Rodriguez v. Steck, 795 F.3d 1187, 1188 (9th Cir. 2015); see Tripati, 821 F.2d at 1370. If a

24   court denies a motion to proceed in forma pauperis because the complaint is frivolous and cannot be

25   cured by amendment, then the denial of the motion acts as a dismissal under 28 U.S.C. § 1915(e).

26   Rodriguez, 795 F.3d at 1188.

27   ///

28   ///

                                                            3
1             Because Plaintiff’s instant complaint should be dismissed as duplicative any amendment is

2    futile, and the Court recommends that Plaintiff’s application to proceed in forma pauperis in this

3    action be denied.

4                                                              IV.

5                                 CONCLUSION AND RECOMMENDATION

6             Accordingly, IT IS HEREBY ORDERED that a Fresno District Judge be randomly assigned to

7    this action.

8             Further, it is HEREBY RECOMMENDED that:

9             1.      The instant action be dismissed as duplicative; and

10            2.      Plaintiff’s application to proceed in forma pauperis in this action be denied.

11            These Findings and Recommendations will be submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

13   after being served with these Findings and Recommendations, Plaintiff may file written objections

14   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” Plaintiff is advised that failure to file objections within the

16   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-

17   39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
19   IT IS SO ORDERED.

20   Dated:        May 20, 2019
21                                                       UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           4
